726 S.E.2d 858 (2012)
STATE
v.
David WEMYSS.
No. 119P12-1.
Supreme Court of North Carolina.
June 13, 2012.
Thomas R. Sallenger, Wilson, for Wemyss, David.
James M. Stanley, Jr., Assistant Attorney General, for State of North Carolina.
Ernie Lee, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 29th of March 2012 by State of NC to Dissolve Temporary Stay:
"Motion Dismissed as Moot by order of the Court in conference, this the 13th of June 2012."